DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
The status of the 11/29/2021 claims, is as follows: Claims 1, and 41 have been amended; Claims 4, 6, and 10-32 have been canceled; Claims 1-3, 5, 7-9, and 33-51 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) was submitted on 11/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 46: the phrase “The apparatus of claim 4” renders the claim indefinite because the claim cannot depend from a canceled claim. 
For the purpose of substantive examination, it is presumed that the claim 46 depends from claim 41. So the phrase is read “The apparatus of claim 41”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8-9, 39, 41-49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US 7537722, previously cited) in view of Gunther (US 20150024233, newly cited)
Regarding Claim 1, Andersson discloses an apparatus for powder-bed fusion (a device 1 for manufacturing a three-dimensional product; fig. 1), comprising: 
a depositor (member 28) configured to deposit a plurality of layers of powder material (a plurality of thin layer of powder), the plurality of layers including a first layer and a second layer deposited after the first layer (col. 3, 4, lines 61-67, 9-11 respectively; fig. 1); 
an energy beam source (ray gun 6) configured to generate an energy beam (energy beam) (col. 4, lines 1-2) and a deflector (control member 7) that applies the energy beam (energy beam) to fuse powder material (powder) in the first layer to create a fused portion of the first layer (cross-section of three-dimensional product) (col. 4, lines 1-9, 47-53); 
a sensor (member 14) configured to sense information indicating if fusion of the powder material (powder) is incomplete in the fused portion of the first layer (cross-section of three-dimensional product) (col. 5, 7, lines 40-55, 57-64 respectively; fig. 2) (it is noted that the temperature of surface layer that has been fused is measured by the member 14, which indicates the shape of cross-section of 3-D object. When the desired shape is achieved, the fusion is complete); and 
a processor (controlling computer 8) configured to modify the application of energy (energy beam) to the powder material (powder) in the first layer if the information indicates fusion of the powder material is incomplete in the fused portion of the first layer (cross-section of three-dimensional product) (col. 4, 7, 7, 7 lines 5-8, 1-3, 35-40, 27-34 respectively; fig. 6). 
[AltContent: textbox (Prior Art
Andersson (US 7537722))] 
    PNG
    media_image1.png
    757
    476
    media_image1.png
    Greyscale



Andersson does not disclose the sensor includes an edge sensor that senses information of an edge of fused powder material, and the information includes the information of the edge of the fused powder material. 
However, Gunther discloses a sensor (dimensional measure device 34) includes an edge sensor (“3D” implies information such as height, depth, width of the part which includes the edge of in-process part 64) that senses information of an edge of fused powder material (3D geometric measurements of in-process part 64), and the information includes the information of the edge of the fused powder material (3D geometric measurements includes information of the edge of in-process part 64) (para. 0029, lines 1-5, para. 0027, and 0038).
[AltContent: textbox (Prior Art
Gunther (US 20150024233))]
    PNG
    media_image2.png
    546
    425
    media_image2.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Andersson such that it includes the edge sensor thatenses the information of the edge of the fused powder material as taught by Gunther. Doing so would allow the apparatus of Andersson to detect any deviation from desired part using the edge sensor and take corrective action i.e. speed or energy applied to the powder, in order to improve part accuracy which is crucial in aerospace structural components (para. 0004, and 0043). 

Regarding Claim 2, Andersson discloses an apparatus for powder-bed fusion (device 1), wherein the processor (controlling computer 8) is configured to modify the application of energy (energy beam) by adjusting a power of the energy beam (changing power of beam) (col. 7, lines 35-41; fig. 6).

 Regarding Claim 3, Andersson discloses an apparatus for powder-bed fusion (device 1), wherein the processor (controlling computer 8) is configured to modify the application of energy (energy beam) by adjusting a speed of the deflector (col. 7, 4, lines 35-41, 47-52; fig. 6).

Regarding Claim 5, Andersson discloses an apparatus for powder-bed fusion (device 1), wherein the sensor (member 14) includes a thermal sensor (camera) that senses thermal information (temperature of surface layer), and the information includes the thermal information (temperature) (col. 5, lines 40-44).

 Regarding Claim 8, Andersson discloses an apparatus for powder-bed fusion (device 1), wherein if the information (temperature of surface layer) indicates the fusion of the powder material (powder) in an area in one of the layers (cross-section of three-dimensional product) is incomplete after the energy beam (energy beam) is applied to the powder material in the area for a predetermined time, the processor (controlling computer 8) is configured to modify the application of energy by applying additional energy (changing the power of the beam) to the powder material in the area (col. 7, lines 1-3, 35-41; fig. 6).

Regarding Claim 9, Andersson discloses an apparatus for powder-bed fusion (device 1), wherein the sensor (member 14) includes an optical sensor (camera), and the camera) (col. 5, lines 40-46).  

Regarding Claim 39, Andersson discloses an apparatus for powder-bed fusion (device 1), wherein the information (temperature of surface layer) includes information of a shape of the fused portion of the first layer (shape of object) (col. 7, 8, lines 55-67, 1-2; step 62 in fig. 6). 

Regarding Claim 41, Andersson discloses an apparatus for powder-bed fusion (device 1; fig. 1) comprising: 
a depositor (member 28) configured to deposit a plurality of layers of powder material (a plurality of thin layer of powder); 
an energy beam source (ray gun 6) configured to generate an energy beam (energy beam) and a deflector (control member 7) that applies the energy beam to fuse powder material in each of the layers, such that each of the layers includes a respective fused portion (cross-section of three-dimensional product), wherein a build piece (three-dimensional product) comprises the respective fused portions (cross-section of three-dimensional product) (col. 4, lines 1-9, 47-53); and 
a sensor (member 14) configured to sense if fusion in at least one of the fused portions is incomplete (cross-section of three-dimensional product) (col. 5, 7, lines 40-55, 57-64 respectively; fig. 2) (it is noted that the temperature of surface layer that has been fused is measured by the member 14, which indicates the shape of cross-section of 3-D object. When the desired shape is achieved, the fusion is complete). 
[AltContent: textbox (Prior Art
Andersson (US 7537722))]
    PNG
    media_image1.png
    757
    476
    media_image1.png
    Greyscale


Andersson does not disclose the sensor includes an edge sensor that senses information of an edge of fused powder material, and the information includes the information of the edge of the fused powder material. 
However, Gunther discloses a sensor (dimensional measure device 34) includes an edge sensor (“3D” implies information such as height, depth, width of the part which includes the edge of in-process part 64) that senses information of an edge of fused powder material (3D geometric measurements of in-process part 64), and the information includes the information of the edge of the fused powder material (3D geometric measurements includes information of the edge of in-process part 64) (para. 0029, lines 1-5, para. 0027, and 0038).
[AltContent: textbox (Prior Art
Gunther (US 20150024233))]
    PNG
    media_image2.png
    546
    425
    media_image2.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Andersson such that it includes the edge sensor that senses the information of the edge of the fused powder material as taught by Gunther. Doing so would allow the apparatus of Andersson to detect any deviation from desired part using the edge sensor and take corrective action i.e. speed or energy applied to the powder, in order to improve part accuracy which is crucial in aerospace structural components (para. 0004, and 0043). 

Regarding Claim 42, Andersson discloses an apparatus for powder-bed fusion (device 1; fig. 1), wherein the plurality of layers (layers of powder) includes a first layer (first layer) and a second layer (second layer) deposited after the first layer (col. 4, lines 9-11), and the sensor (member 14) senses the information relating to a shape of the fused portion shape in cross-section of first layer of 3D object) prior to the depositing of the second layer (second layer) (col. 7, 7, lines 28-40, 57-63 respectively) (it is noted that temperature of surface layer of the first layer is measured, which indicates the shape of cross-section of 3D object, prior to depositing powder in the second layer. If temperature is not within desired range, the energy of beam is modified). 

Regarding Claim 43, Andersson discloses an apparatus for powder-bed fusion (device 1; fig. 1), wherein the energy beam (energy beam) fuses the powder material (powder) to create the build piece (three-dimensional product) based on an object model (3D model) (col. 4, lines 1-9), the object model (3D model) comprising a desired shape of the build piece (product to be manufactured) (col. 6, lines 1-6), wherein a shape information of the build piece (shape of cross-section of 3D object) includes variations from the object model (col. 7, 7, lines 35-40, 57-63 respectively).  

Regarding Claim 44, Andersson discloses an apparatus for powder-bed fusion (device 1; fig. 1), further comprising: a memory (memory) that stores a shape information of the build piece (shape of three-dimensional product) (col. 6, 7, lines 37-47, 57-63 respectively).

Regarding Claim 45, Andersson discloses the apparatus for powder-bed fusion (device 1; fig. 1), wherein the sensor (member 14) includes an optical sensor (camera), and the information includes optical information obtained from the optical sensor (col. 5, lines 40-45).

Regarding Claim 46, Gunther discloses the edge sensor (dimensional measure device 34) includes an optical sensor (3D optical scanning) (para. 0029, lines 1-5). 

Regarding Claim 47, Andersson discloses the apparatus for powder-bed fusion (device 1; fig. 1), further comprising: 
a processor (controlling computer 8) configured to modify the application of energy (energy beam) to the powder material (powder) if the sensor senses that fusion in at least one of the fused portions (cross-section of three-dimensional product) is incomplete (col. 4, 7, 7, 7 lines 5-8, 1-3, 35-40, 27-34 respectively; fig. 6).  

Regarding Claim 48, Andersson discloses the apparatus for powder-bed fusion (device 1; fig. 1), wherein the processor (controlling computer 8) is configured to modify the application of energy (energy beam) by adjusting a power of the energy beam (col. 7, lines 35-41).

Regarding Claim 49, Andersson discloses the apparatus for powder-bed fusion (device 1; fig. 1), wherein the processor (controlling computer 8) is configured to modify the application of energy (energy beam) by adjusting a speed of the deflector (“changing the sweep speed of the beam”, col. 7, lines 36-41).

Regarding Claim 51, Andersson discloses an apparatus for powder-bed fusion (device 1; fig. 1), wherein if the sensor (member 14) senses that fusion in at least one of the cross-section of three-dimensional product) is incomplete after the energy beam (energy beam) is applied to the powder material (powder) in the area for a predetermined time, the processor (controlling computer 8) is configured to modify the application of energy (energy beam) by applying additional energy to the powder material in the area (col.7, lines 35-41, 57-64) (it is noted that temperature of the surface layer of cross-section of 3D product, which indicates the shape of the cross-section of 3D product, is sensed by the member 14. If temperature is not within desired range, the energy beam is modified).

Claims 7, 33-38, 40, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US 7537722, previously cited) and Gunther (US 20150024233, newly cited), in further view of Craeghs (US 10719929 B2, previously cited)
Regarding Claim 7, the modification of Andersson and Gunther discloses substantially all the features as set forth above. Andersson discloses the apparatus (device 1), wherein the information (temperature) comprises a location of fused powder material (shape of the object) in the first layer (col. 7, lines 57-62). 
The modification of Andersson and Gunther does not discloses the processor is configured to modify the application of energy by increasing the energy applied to the powder material in the second layer deposited immediately above the location.  
However, Craeghs discloses an apparatus (PBF), wherein information comprises a location of fused powder material in a first layer (solidified first layer), and a processor (computing device) is configured to modify the application of energy (laser power) by increasing the energy applied to the powder material in the second layer deposited col. 5, 6, 9, 14, lines 6-14, 25-45, 16-44, 13-21, and 29-33 respectively) (it is understood that after the recoating of the second layer, the image capture device detects an error in irregularity in powder thickness due to an deformation in the first layer. As a result, the computing device increases the laser power to powder in the second layer to minimize the error).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andersson’s processor to modify the application of energy by increasing the energy applied to the powder material in the second layer deposited immediately above the location as taught by Craeghs, in order to correct deformation such as overhang in the previous layer by modifying the energy applied to the current layer. Doing so would advantageously improve quality of the object in additive manufacturing process. 

Regarding Claim 33, the modification of Andersson and Gunther discloses substantially all the features as set forth above. Andersson discloses the apparatus (device 1) comprising the sensor (member 14) that senses information indicating if fusion of the powder material (powder) is incomplete in the fused portion of the first layer (cross-section of three-dimensional product) (col. 5, lines 40-55; fig. 2). 
The modification of Andersson and Gunther does not disclose: 
the information includes a thickness of the powder material in the second layer, the information further including an area of powder material in the second layer that is thicker than the desired thickness. 
However, Craeghs disclose the apparatus (PBF), a sensor (camera) captures information includes a thickness of the powder material in the second layer, the information further including an area of the second layer that is thicker than the desired thickness (col. 5, lines 6-14, 25-44, col. 3, lines 8-14) (it is understood that errors such as downward-facing warping in the first layer results in more powder deposited on the second layer than desired).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andersson’s sensor to include information such as the thickness of the powder material in the second layer and the area of powder material in the second layer that is thicker than the desired thickness as taught by Craghs, in order to detect error that results in uneven powder thickness such that appreciate measure can be taken to correct the error, which improve quality of the object in additive manufacturing. 

Regarding Claim 34, the modification of Andersson, Gunther, and Craeghs discloses substantially all the features as set forth above. Andersson discloses the sensor (member 14) that senses information indicating if fusion of the powder material (powder) is incomplete in the fused portion of the first layer (cross-section of three-dimensional product) (col. 5, lines 40-55; fig. 2). Craeghs discloses the sensor (camera) that captures information relating to the thickness of the powder material (col. 5, lines 6-14). Craeghs further discloses a processor (computing device) increases the application of energy to the area of the second layer (second layer) that is thicker (col. 14, lines 15-32).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andersson’s processor to increase the application of energy to the area of the second layer that is thicker as taught by Craeghs, in order to correct error exhibiting in uneven powder layer by modifying the energy of the applied beam. Doing so would yield improvement in quality of the object in additive manufacturing.

Regarding Claim 35, Andersson discloses the sensor (member 14) that senses information indicating if fusion of the powder material (powder) is incomplete in the fused portion of the first layer (cross-section of three-dimensional product) (col. 5, lines 40-55; fig. 2). 
Craeghs discloses information includes thickness of the powder material in the second layer, the information further including an area of the second layer that is thicker than the desired thickness (col. 5, lines 6-14, 25-44) (it is understood that errors such as downward-facing warping in the first layer results in more powder deposited on the second layer than desired).  Craeghs further discloses the area of the second layer (second layer) that is thicker includes an area above a sagging portion of the fused portion of the first layer (first layer) (col. 5, lines 26-45).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andersson’s sensor to include information such as the thickness of the powder material in the second layer and the area of powder material in the second layer that is thicker than the desired thickness as taught by Craghs, in order to detect error that results in uneven powder thickness such that 

Regarding Claim 36, the modification of Andersson and Gunther discloses substantially all the features as set forth above. Andersson discloses the sensor (member 14) that senses information indicating if fusion of the powder material (powder) is incomplete in the fused portion of the first layer (cross-section of three-dimensional product) (col. 5, lines 40-55; fig. 2). 
The modification of Andersson and Gunther does not disclose: 
the information includes a thickness of the powder material in the second layer, the information further including an area of powder material in the second layer that is thinner than the desired thickness.  
However, Craeghs disclose the sensor (camera) captures information includes a thickness of the powder material in the second layer (second layer), the information further including an area of powder material in the second layer that is thinner than the desired thickness (col. 5, lines 6-14, 25-44) (it is understood that errors such as upward-facing warping in the first layer results in less powder deposited on the second layer than desired).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andersson’s sensor to include information such as the thickness of the powder material in the second layer and the area of powder material in the second layer that is thinner than the desired thickness as taught by Craghs, in order to detect error that results in uneven powder thickness such that 

Regarding Claim 37, the modification of Andersson and Craeghs discloses substantially all the features as set forth above. Andersson discloses the sensor (member 14) that senses information indicating if fusion of the powder material (powder) is incomplete in the fused portion of the first layer (cross-section of three-dimensional product) (col. 5, lines 40-55; fig. 2). Craeghs discloses the sensor (camera) that captures information relating to the thickness of the powder material (col. 5, lines 6-14). Craeghs further discloses a processor (computing device) decreases the application of energy to the area of the second layer (second layer) that is thinner (col. 14, lines 15-32).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andersson’s processor to decrease the application of energy to the area of the second layer that is thinner as taught by Craeghs, in order to correct error exhibiting in uneven powder layer by modifying the energy of the applied beam. Doing so would yield improvement in quality of the object in additive manufacturing.

Regarding Claim 38, Andersson discloses the sensor (member 14) that senses information indicating if fusion of the powder material (powder) is incomplete in the fused portion of the first layer (cross-section of three-dimensional product) (col. 5, lines 40-55; fig. 2). Craeghs discloses the sensor (camera) captures information includes a thickness of the powder material in the second layer (second layer), the information further including an (col. 5, lines 6-14, 25-44) (it is understood that errors such as upward-facing warping in the first layer results in less powder deposited on the second layer than desired). Craeghs further discloses the area of the second layer (second layer) that is thinner includes an area above a portion of the first layer that bulges upward into a space that is not meant to include the fused portion of the first layer (col. 5, 6 lines 26-45, 16-22 respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andersson’s sensor to include information such as the thickness of the powder material in the second layer and the area of powder material in the second layer that is thinner than the desired thickness as taught by Craghs, in order to detect error that results in uneven powder thickness such that appreciate measure can be taken to correct the error, which improve quality of the object in additive manufacturing. 

Regarding Claim 40, the modification of Andersson and Gunther discloses substantially all the features as set forth above. Andersson discloses the information (temperature of surface layer) includes information of a shape of the fused portion of the first layer (shape of object) (col. 7, 8, lines 55-67, 1-2; step 62 in fig. 6).
The modification of Andersson and Gunther does not disclose the processor determines a variation of the thickness of the powder material in the second layer based on the shape of the fused portion of the first layer.  
However, Craeghs discloses the processor (computing device) determines a variation of the thickness of the powder material (layer thickness) in the second layer second layer) based on the shape of the fused portion of the first layer (first layer) (col. 14, 5, 9 lines 15-21, 6-25, 14-19 respectively; figs 6 and 9) (it is understood that when deformation occurred in the first layer, the powder deposited in the second layer does not meet the expected uniformity. Therefore, the system detects an error and takes measures to correct the error i.e. changing the laser power or scanning speed before proceeding to the next layer).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andersson’s processor such that it determines the variation of the thickness of the powder material in the second layer based on the shape of the fused portion of the first layer as taught by Craeghs, in order to detect error exhibited in non-uniformity of powder layer thickness such that correction measure can be taken to improved quality of the object in additive manufacturing of object. 

Regarding Claim 50, the modification of Andersson and Gunther discloses substantially all the features as set forth above. Andersson discloses the apparatus (device 1), wherein the sensor (member 14) further sense a location of fused powder material (shape of the object) in the first layer (col. 7, lines 57-62). 
The modification of Andersson and Gunther does not discloses the processor is configured to modify the application of energy by increasing the energy applied to the powder material in the second layer deposited immediately above the location.  
However, Craeghs discloses an apparatus (PBF), wherein information comprises a location of fused powder material in a first layer (solidified first layer), and a processor (computing device) is configured to modify the application of energy (laser power) col. 5, 6, 9, 14, lines 6-14, 25-45, 16-44, 13-21, and 29-33 respectively) (it is understood that after the recoating of the second layer, the image capture device detects an error in irregularity in powder thickness due to an deformation in the first layer. As a result, the computing device increases the laser power to powder in the second layer to minimize the error).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andersson’s processor to modify the application of energy by increasing the energy applied to the powder material in the second layer deposited immediately above the location as taught by Craeghs, in order to correct deformation such as overhang in the previous layer by modifying the energy applied to the current layer. Doing so would advantageously improve quality of the object in additive manufacturing process. 

Response to Arguments
Applicant’s arguments in the Remarks filed on 11/29/2021 have been fully considered but are considered moot because Andersson is not relied upon for the limitation “edge sensor that senses information of an edge of fused powder material”. Gunther is relied upon for limitation “edge sensor” presented in the present Office Action.  
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761